Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


CONTINUATION APPLICATION
This application is a Continuation of US Application 16/266,858, now US Pat. # 10811791.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Regarding the first main portion and the second main portion, Claim 1, lines 4, 5, mention “a first post opening” and “a second post opening” however these features are not shown in the drawings.  Therefore, the features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 


Specification
The abstract of the disclosure is objected to because line 8, the words “the upper clamping” should be changed to say - - the upper clamping pad - -.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  In light of the Drawing objection above, Claim 1, lines 4, 5, mention “a first post opening” and “a second post opening” however these features are not assigned a reference number.
In [0001] of the Specification, the patent number associated with application 16266858 is missing.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wason US 7803001 B2.
	In reference to claim  1, Wason teaches a grounding cross connector (10; fig. 1), comprising: a main clamping pad (12; fig. 1, 5) comprising: a first main portion (28; fig. 5) including a first post opening (32; fig. 5) and a first groove (top 34; fig. 5), wherein the first groove is configured to receive a first conductor (24; fig. 4); and a second main portion (30; fig. 5) including a second post opening (32; fig. 5) and a second groove (bottom 36; fig. 5), wherein the second groove is configured to receive a second conductor (26’; fig. 4), and wherein the first groove (top 34) is perpendicular to the second groove (bottom 36); a first clamping pad (14;fig. 1) comprising a third post opening (50), the first clamping pad configured to clamp the first conductor between the first clamping pad and the first main portion (see fig. 4); and a second clamping pad (16; fig. 1) comprising a fourth post opening (50; fig. 1), the second clamping pad configured to clamp the second conductor between the second clamping pad and the second main portion (see fig. 4).
	In reference to claim  2, Wason teaches wherein: a first coupler (62; fig. 1) is configured to fit through the first post opening (32) and the third post opening (50) to secure, at least in part, the first clamping pad (14) to the first main portion (28); and a second coupler (64; fig. 1) is configured to fit through the second post opening (32) and the fourth post opening (50) to secure, at least in part, the second clamping pad to the second main portion (30).
	In reference to claim  3, Wason teaches wherein the first coupler (62) and the second coupler (64) are both threaded bolts.
In reference to claim  7, Wason teaches the first clamping pad (14) includes a first clamping pad groove (52; fig. 6), wherein the first conductor (24; fig. 4) is configured to fit in a housing formed by at least first groove (top 34) and the first clamping pad groove (52) [see fig. 4]; and the second clamping pad (16) includes a second clamping pad groove (54; fig. 6), wherein the second conductor (26’) is configured to fit in a housing formed by at least the second groove (bottom 36) and the second clamping pad groove (54) [see fig. 4].
In reference to claim  8, Wason teaches wherein the first groove (top 34) is positioned in a top half portion of the main clamping pad and the second groove (bottom 36) is positioned in a bottom half portion of the main clamping pad.
In reference to claim  9, Wason teaches the first clamping pad (14) and the second clamping pad (16) have a same shaped form (see 14,16 in fig. 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wason US 7803001 B2 in view of Dinh US 8864502 B2.
In reference to claim  4, Wason substantially teaches the invention as claimed.
However Wason does not teach wherein: the first main portion includes a first channel configured to engage a first notch included in the first clamping pad to secure, at least in part, the first clamping pad to the first main portion; and the second main portion includes a second channel configured to engage a second notch included in the second clamping pad to secure, at least in part, the second clamping pad to the second main portion.
Dinh teaches of channel (127; fig. 2) to engage a notch (115; fig. 2).  Using the teachings of Dinh to modify Wason to arrive at the results of claim 4 is seen to be an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Dinh, as taught by Dinh col. 3, lines 34-40, in to improve keeping the clamping pads in place when the connector is in the closed position.
In reference to claim  5, Wason substantially teaches the invention as claimed.
However Wason does not teach wherein the first groove includes a first plurality of raised serrations and the second groove includes a second plurality of raised serrations.
Dinh teaches of a plurality of raised serrations (123; fig. 4) in the grooves (see fig. 4).  Using the teachings of Dinh to modify Wason to arrive at the results of claim 5 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Dinh, as taught by Dinh col. 3, lines 3-9, in order to improve securing the conductors in place by creating friction between the installed conductors and the connector.
In reference to claim  6, Wason substantially teaches the invention as claimed.
 the first clamping pad includes a first clamping pad groove including a first plurality of raised serrations; and the second clamping pad includes a second clamping pad groove including a second plurality of raised serrations.
Dinh teaches of a groove including a plurality of raised serrations (123; fig. 4).  Using the teachings of Dinh to modify Wason to arrive at the results of claim 6 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Dinh, as taught by Dinh col. 3, lines 3-9, in order to improve securing the conductors in place by creating friction between the installed conductors and the connector.

Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        07/02/2021